 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    SHERRY-ELIZABETH BECKER,
                                                     NO: 4:21-CV-5096-TOR
 8                               Plaintiff,
            vs.                                      ORDER OF DISMISSAL WITHOUT
 9                                                   PREJUDICE
      SCOTT MATTHEW LONG,
10
                                 Defendants.
11

12         BEFORE THE COURT are Plaintiff’s Complaint and a Motion for Cause

13   Case Sealed / Private Cause in Equity, both filed under seal. ECF Nos. 1, 3. The

14   Court has reviewed the record and files herein and is fully informed.

15                                     BACKGROUND

16         Plaintiff, a resident of Benton City, Washington filed this suit against

17   Defendant, a resident of Pasco, Washington. Plaintiff claims Defendant “never

18   fully complied with the specified terms of his contract.” ECF No. 1 at 4. In

19   summary, this is a suit for breach of contract for failing to repair and repaint an

20   automobile. Plaintiff seeks $15,444.00 in damages and the return of certain



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
 1   property (dash bezel, door handles and window handles. Id. at 7. Plaintiff invokes

 2   this Court’s jurisdiction pursuant to “Equity under Art. III sect. 2 clause 1 and

 3   Judiciary Act 1789 substantive right to due process.” Id. at 3.

 4                                      DISCUSSION

 5         Courts are obligated to consider sua sponte issues regarding subject-matter

 6   jurisdiction. See Gonzalez v. Thaler, 565 U.S. 134, 141 (2012).

 7         Plaintiff invokes “Equity under Art. III sect. 2 clause 1 and Judiciary Act

 8   1789 substantive right to due process.” Article III, section 2 of the United States

 9   Constitution essentially grants judicial power over cases arising under the

10   Constitution. A simple breach of contract action between two private parties does

11   not arise under the Constitution of the United States. Accordingly, the Court does

12   not have subject matter jurisdiction on this basis.

13         The court must now determine whether it has diversity jurisdiction over

14   Plaintiff’s claims pursuant to 28 U.S.C. § 1332(a). United States District Courts

15   have original subject-matter jurisdiction over cases between citizens of different

16   states and in which the amount in controversy exceeds $75,000, exclusive of

17   interest and costs. 28 U.S.C. § 1332(a). A plaintiff invoking a federal court’s

18   diversity jurisdiction has the burden of establishing that § 1332(a)’s diversity of

19   citizenship and amount-in-controversy requirements have been satisfied. See Hertz

20   Corp. v. Friend, 559 U.S. 77, 96-97 (2010).



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
 1         Here, both Plaintiff and Defendant are residents of the State of Washington,

 2   thus no diversity of citizenship exists. Moreover, the amount in controversy does

 3   not exceed $75,000. Thus, both bases for diversity jurisdiction are lacking and this

 4   Court does not have subject matter jurisdiction to proceed. No other basis for

 5   subject matter jurisdiction exists for this case to proceed in federal court. The

 6   Washington State court is the proper forum for this lawsuit.

 7   ACCORDINGLY, IT IS HEREBY ORDERED:

 8         1. Plaintiff’s Motion for Cause Case Sealed / Private Cause in Equity, ECF

 9             No. 3, is DENIED in part. Because the Complaint and the attachments

10             thereto, ECF No. 1, contain privacy protected information, it shall remain

11             sealed. The remaining documents, this Order and the file shall be

12             unsealed by the Clerk of Court.

13         2. Plaintiff’s Complaint at ECF No. 1 is DISMISSED without prejudice to

14             refiling it in State Court.

15         The District Court Executive is directed to enter this Order and Judgment

16   accordingly, furnish copies to Plaintiff, and CLOSE the file.

17         DATED June 24, 2021.

18

19                                   THOMAS O. RICE
                                  United States District Judge
20



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 3
